This appeal involves the question whether the city of New York or the Consolidated Gas Company was the owner on January 31, 1907, of a portion of certain premises adjacent to the East river between East Fifteenth and Sixteenth streets. The Consolidated Gas Company claims title to a triangular parcel of land west of Tompkins street, and the city concedes that it has title to this parcel of land. The source of its title to this parcel of land is the grant to Bradford in 1848 from the city of New York. It also claims title to the property in the bed of Tompkins street between Fifteenth and Sixteenth streets and to the land east of the easterly line of Tompkins street between Fifteenth and Sixteenth streets and extending to the present *Page 19 
existing bulkhead excepting therefrom the bed of Avenue D. It is the claim of the Consolidated Gas Company that Tompkins street as established by the act of 1826 has been discontinued, and that East street, under the ordinance of 1856 and the statute of 1857 became the lawful exterior street, and that the adjacent owners who filled in the land between these two streets became, by virtue of the acts of 1813 and two prior similar statutes, the owners of such land as they had filled in. That such was not the effect of these statutes was held specifically as to the act of 1813 (R.L. 1813, ch. 86, §§ 220, 221) in Nott v. Thayer (2 Bosw. 10, 72, 73). In so far as the Consolidated Gas Company claims title to the bed of Tompkins street, Nott v. Thayer
(supra) and Driggs v. Phillips (103 N.Y. 77) established that its claim is unfounded. Nott v. Thayer (supra) held that Tompkins street as established in 1826 was not discontinued or abandoned, and Driggs v. Phillips (supra) declares the well-settled rule that one cannot acquire title by adverse possession to a public street, and that the occupation of a portion of such street by an individual is a nuisance. The Consolidated Gas Company has no record title to the land in question. The resolution of the board of aldermen of December, 1856, gave it no title because (a) it attempted without authority to exercise rights over land under water which was owned by the state; (b) it was annulled by chapter 763 of the Laws of 1857, and (c) it could not lawfully authorize private individuals to become owners of land under water by filling in the land the title to which was in the state. That the resolution of the board of aldermen conferred no rights was held in Duryee v. Mayor,etc., of N.Y. (96 N.Y. 477). The respondent's contention that chapter 763 of the Laws of 1857 conferred title upon it is wholly untenable. That law when read in connection with the map to which it refers established the bulkhead lines as coincident with the easterly line of Tompkins street as laid out in *Page 20 
1826. Even if the provisions of the Laws of 1857 be deemed doubtful, which is the most favorable view to the respondent which it is possible to adopt, under well-settled rules, doubtful and ambiguous clauses will not be construed in favor of one who asserts title against the state. (Cox v. Mayor, etc., ofN Y, 103 N.Y. 519, 526; People v. N.Y.  S.I.F. Co.,68 N.Y. 71.) The act of the secretary of war approving a modification in the pierhead and bulkhead lines was incapable of establishing private rights, in the absence of the assent of the state. (Cummings v. Chicago, 188 U.S. 410, 431.) The state never gave its assent. The respondent acquired no title by adverse possession, because (a) adverse possession will not run against the state; (b) something more than possession is needed to establish title by adverse possession. The presumption is that the possession is in subordination to the actual title. (Doherty v. Matsell, 119 N.Y. 646; Heller v. Cohen,154 N.Y. 299.) The actual title to the land in question was in the state. The fact that the respondent filled in land under water and erected buildings thereon, while the title to such land was in the state, neither gave it any title to the land in question nor furnished a basis upon which other rights could be predicated. (Burbank v. Fay, 65 N.Y. 57; Driggs v.Phillips, supra; Knickerbocker Ice Co. v. Forty-second Street G. St. F.R.R. Co., 85 App. Div. 530; affd., 176 N.Y. 408.) The respondent entered upon said land without any legal right so to do. Its act was an invasion of public rights and constituted a nuisance and a purpresture. (People v. Vanderbilt, 28 N.Y. 396;People v. N.Y.  S.I.F. Co., supra.) The payment of taxes is not evidence of title even when considered in connection with the other facts disclosed. (Mayor, etc., of N.Y. v. Law,125 N.Y. 380; Consolidated Ice Co. v. Mayor, etc., of N.Y.,166 N.Y. 92; Archibald v. N.Y.C.  H.R.R.R. Co., 157 N.Y. 574;Miller v. Long Island R.R. Co., 71 N.Y. 380.) Neither the collection of wharfage *Page 21 
by the department of docks, nor leases made by the state can serve to establish title in the respondent. The doctrine of estoppel cannot be invoked against the state to protect unlawful individual possession. Notwithstanding that the claim of the Consolidated Gas Company is now and always has been that it acquired title by adverse possession against the state prior to 1871, it is now suggested that even if this claim is untenable, by virtue of chapter 574 of the Laws of 1871 and the grant made thereunder, the city of New York acquired title to the land in dispute, and the adverse possession of the Consolidated Gas Company against the city commenced to run from that time and has since ripened into a good title by adverse possession. In reference to this claim it may be observed that while it is briefly asserted by the respondent it seems not to be seriously urged, as the main argument of the respondent is devoted to the attempt to establish that the Consolidated Gas Company had title to the land in 1871, and that the grant that was made in that year by the state to the city is invalid. This claim was not discussed in the elaborate report and opinion of the referee and was not suggested in the opinion of the learned Appellate Division. If the title of the Consolidated Gas Company rests upon this ground it rests upon a very insecure foundation. (1) To assert for the Consolidated Gas Company a title based on adverse possession against the city since 1871 is to assert for it a title different from and inconsistent with that under which it has claimed title. It has been and is now the contention of the Consolidated Gas Company that the grant of the land in 1871 by the state to the city was invalid. This contention has been shown to be untenable and the validity of the grant from the state to the city cannot plausibly be challenged. The Consolidated Gas Company having entered into possession and remained in possession asserting a title in hostility to the state should not now be *Page 22 
permitted to reverse its position and assert that it has title by adverse possession against the city which derived its title from the state. The entry by the Consolidated Gas Company into possession and its subsequent continuous possession have been in direct contradiction of this theory. In short, the claim that the Consolidated Gas Company in 1871 had a good title against the state is an absolute negation of the theory that it acquired title by adverse possession against the city since 1871. (2) The land in dispute lies east of the easterly line of Tompkins street and is adjacent to the premises which Bradford, the predecessor in interest of the Consolidated Gas Company, acquired. Said grantee covenanted for himself and his heirs and assigns that neither he nor they would "build or erect or cause to be built or erected any wharf or pier or other obstruction into the East river in front of Tompkins street without the permission of the said parties of the first part, their successors or assigns first had for that purpose." To sustain the Consolidated Gas Company's claim to title by adverse possession acquired against the city since 1871 is to do so in violation of the covenant of the predecessor in interest of the Consolidated Gas Company that it would not build any obstruction in the East river in front of Tompkins street without the permission of the city "first had for that purpose." This covenant on the part of the predecessor in interest of the Consolidated Gas Company was part of the consideration for the grant of the land west of Tompkins street which the Consolidated Gas Company now owns by virtue of its title thereto derived from Bradford. As a matter of fact the contention under which the Consolidated Gas Company has always claimed the title to the land east of Tompkins street is that prior to 1871 it had acquired title to this land by adverse possession. That contention having been shown to be unfounded, there is no reason why a theory in direct hostility to it should be adopted upon which the Consolidated Gas Company can *Page 23 
justify its appropriation of public property and require the city in this condemnation proceeding to pay to it the value of land which it does not own and which is the property of the city of New York. If the possession of the Consolidated Gas Company since 1871 was without claim of title or right it is subservient to the title of the city and not adverse to it. (Humbert v. Rector,etc., Trinity Church, 24 Wend. 587; Harvey v. Tyler, 2 Wall. 328.) If its possession was under a claim of title or right, it cannot assert a claim in hostility to that under which it entered and remained in possession. (Knickerbocker Ice Co. v.Forty-second Street  G. St. F.R.R. Co., supra, at p. 540.) The title under which the Consolidated Gas Company claimed was by adverse possession against the state and since that claim of title has been shown to be unfounded no presumption will be indulged in favor of a claim of title against the city. Moreover, the rule that adverse possession will not run against the state is applicable to the property of a municipal corporation in so far as such property is held by the municipality in trust for the public and not in its proprietary character. In Commonwealth v.Alburger (1 Whart. [Pa.] 469, 488) it was said (p. 486) that "It is well settled that lapse of time furnishes no defense for an encroachment on a public right; such as the erecting of an obstruction on a street or public square." In that case Mr. Justice SERGEANT said (p. 488): "These principles, indeed, pervade the laws of the most enlightened nations as well as our own code, and are essential to the protection of public rights, which would be gradually frittered away, if the want of complaint or prosecution gave the party a right. Individuals may reasonably be held to a limited period to enforce their right against adverse occupants, because they have interest sufficient to make them vigilant. But in public rights of property, each individual feels but a slight interest, and rather tolerates even a manifest encroachment, than seeks a dispute to set it right." The principles *Page 24 
stated in this case were approved by this court in Burbank v.Fay (65 N.Y. 57, 71). (See, also, Dillon on Municipal Corporations [5th ed.], § 1189.)
In my opinion the questions certified to us by the Appellate Division should be answered in the negative and the order appealed from should be reversed, with costs.
WILLARD BARTLETT, Ch. J., HISCOCK, CHASE, HOGAN and CARDOZO, JJ., concur with CUDDEBACK, J.; SEABURY, J., reads dissenting opinion.
Order affirmed.